                Case 6:19-bk-05155-KSJ       Doc 142    Filed 12/11/19     Page 1 of 2



                                           ORDERED.


      Dated: December 11, 2019




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
In re:                                                 CASE NO. 6:19-BK-05155-KSJ
                                                       CHAPTER 7
DIEGO L OSPINA,

           Debtors.
                                               /

ORDER GRANTING U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
                   THE CHALET SERIES IV TRUST’S
          MOTION FOR RELIEF FROM THE AUTOMATIC STAY

           THIS CASE came for consideration on negative notice on the Motion for Relief from the

Automatic Stay (DE 134) filed by U.S. Bank Trust National Association as Trustee of the Chalet

Series IV Trust. No appropriate response having been filed in accordance with Local Rule 2002-

4, it is

           ORDERED:

           1.     The Motion is Granted.

           2.     The automatic stay arising by reason of 11 U.S.C. § 362 of the Bankruptcy Code

is terminated as to Movant's interest in the following property:

           LOT 20, BLOCK A, SUBDIVISION ROANN ESTATES, ACCORDING TO
           THE PLAT THEREOF AS RECORDED IN PLAT BOOK 19, PAGE 22, OF THE
           PUBLIC RECORDS OF SEMINOLE COUNTY, FLORIDA.
           3.     The automatic stay is modified for the sole purpose of allowing Movant to

complete in rem relief to take any and all steps necessary to exercise any and all rights it may
            Case 6:19-bk-05155-KSJ          Doc 142      Filed 12/11/19      Page 2 of 2




have in the collateral, to gain possession of said collateral, to have such other and further in rem

relief as is just, but the Movant shall not obtain in personam relief against the Debtor.




       4.      Bankruptcy fees and costs in the amount of $526.00 are awarded for the

prosecution of this Motion for Relief from Stay.

Attorney for Movant is directed to serve a copy of this order on interested parties and file a proof
of service within 3 days of entry of the order.


Copies furnished via CM/ECF to:

Matthew Klein, Esq., Morales Law Group, P.A., 14750 NW 77th Court, Suite 303, Miami Lakes,
FL 33016

Kenneth D. Herron, Jr., Esq., 135 West Central Boulevard, Suite 480, Orlando, FL 32801

Carla P. Musselman, 1619 Druid Road, Maitland, FL 32751

Office of the US Trustee, 400 West Washington Street, Suite 1100, Orlando, FL 32801

and a true and correct copy was mailed to the non-CM/ECF participant:

Diego L. Ospina, 205 Robin Lee Road, Oviedo, FL 32765
